                               THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
                                            ****

UNITED STATES OF AMERICA,

             Plaintiff,                                2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

vs.                                                    DATE: November 12, 2019

PASTOR FAUSTO PALAFOX,                                 Courtroom 7D
ALBERT LOPEZ,
ALBERT BENJAMIN PEREZ,
JAMES PATRICK GILLESPIE,
ERNESTO MANUEL GONZALEZ,
BRADLEY MICHAEL CAMPOS,
CESAR VAQUERA MORALES, and
DIEGO CHAVEZ GARCIA,

             Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich          COURT REPORTER: Patty Ganci

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Officer David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 47)

10:53 a.m. The Court convenes outside the presence of the jury. Mr. Fleming states that the
Government is intending to call witness DEBORAH THORNHILL but he believes she is not a
percipient witness and requests a proffer from the Government regarding the admissibility of her
testimony. Ms. Bliss, on behalf of Diego Garcia, joins Mr. Fleming’s request. Mr. Schiess responds.
Ms. Morrissey responds. The Court will take a lunch break to allow the parties to investigate these
issues further. Ms. Jacks indicates she has filed a Motion in Limine, (ECF No. 1972).

11:50 a.m. The Court stands at recess for lunch.

12:54 p.m. The Court convenes outside the presence of the jury. The Court and parties further
discuss issues from earlier in the morning. The Court will provide the jury instruction requested by
Defendants.

1:24 p.m. The jury enters the courtroom. DEBORAH THORNHILL, called on behalf of the
Government, is sworn and testifies on direct examination by Mr. Schiess. EXHIBITS 289A and 289D
are marked but not admitted into evidence. Mr. Fleming conducts cross examination on behalf of
Mr. Lopez. Mr. Schiess conducts redirect examination on behalf of the Government. The witness is
excused.

1:34 p.m. OFFICER JOSHUA MELVIN, called on behalf of the Government, is sworn and testifies on
direct examination by Ms. Batson. EXHIBITS 289A and 289D are ADMITTED into evidence. The
witness is excused.

1:42 p.m. Mr. Schiess reads a stipulation pertaining to EXHIBIT 133, a vest from Defendant Bradley
Campos’s residence. Ms. Morrissey stipulates. EXHIBIT 133 is ADMITTED into evidence as to
Defendant Bradley Campos.

1:44 p.m. The jury is admonished and excused for the evening.

1:45 p.m. The Court convenes outside the presence of the jury. The Court and parties discuss
Defendant Palafox’s Motion in Limine, (ECF No. 1972). Mr. Schiess responds to the motion orally on
behalf of the Government. The Court GRANTS the Motion in Limine, (ECF No. 1972), and rules that
EXHIBITS 57 and 58 are inadmissible. Mr. Fleming addresses further issues pertaining to the
testimony of upcoming witness SPECIAL AGENT MATTHEW NEAL. Mr. Schiess responds. Mr.
Schiess discusses a stipulation as to EXHIBITS 4, 5, 7, 8, 9, 14, 29, 30, 31, 358, 35, 37, 38, 39, 41, 43,
44, 45, 46, 47, 53, and 55. Ms. Jacks responds. Ms. Bliss objects on behalf of Mr. Garcia as to the
conspiracy count. Ms. Morrissey and Mr. Oram join on behalf of Mr. Campos and Mr. Morales,
respectively. Mr. Kennedy objects to any hearsay arguments. Ms. Jacks responds. Mr. Schiess
responds. Mr. Schiess informs the Court that another witness will be called in the morning. Ms.
Bliss asks how long the Government think the testimony of SPECIAL AGENT MATTHEW NEAL will
take. Mr. Schiess responds.

2:23 p.m. The Court adjourns.

Jury Trial continued to Wednesday, November 13, 2019, at 9:00 a.m. in Courtroom 7D before Judge
Gloria M. Navarro.


                                                                 DEBRA K. KEMPI, CLERK
                                                                 U.S. DISTRICT COURT

                                                                 BY:        /S/                     d
                                                                 Aaron Blazevich, Deputy Clerk
